Citation Nr: 0638444	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depression, depression and an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
November 1970 to August 1972 and from September 1974 to 
October 1977.
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The service medical records show no findings relating to a 
psychiatric disorder; there is no post-service medical or 
psychiatric evidence of such until more than 14 years after 
service; there is no competent opinion that links a current 
psychiatric disorder, most recently diagnosed as depression, 
to any finding recorded during or incident of active service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
major depression, depression and an anxiety disorder, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.304 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a May 2004 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  The Board also finds that 
the veteran was fully notified of the need to give VA any 
evidence pertaining to his claim.  The VA letter advised the 
veteran to let VA know of any information or evidence in his 
possession which would aid in the substantiation of his 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was accomplished in this case by a VCAA letter mailed from 
the RO to the veteran in May 2004.  

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  That is, 
there has been no plausible showing of how the essential 
fairness of the adjudication was affected.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

In view of the foregoing, the Board finds that the veteran 
was effectively and timely informed to submit all relevant 
evidence in his possession and that he received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield, supra.  

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish a disability 
rating and an effective date of award should service 
connection be granted for his claim as required by judicial 
precedent.   Dingess/Hartman, supra.  However, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder, any questions regarding downstream 
issues are rendered moot.  Id.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

A VA examination to evaluate the disability at issue was not 
conducted in this case.  Pursuant to recent precedent, 
however, such an examination is not required in order to make 
a final adjudication.  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the U. S. Court of Appeals for Veterans Claims 
(Court) held that, in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed in greater detail 
below, the standards of McLendon are not met in this case, as 
the service medical records are negative for any relevant 
abnormal findings, there is no medical or psychiatric 
evidence of a psychiatric disorder until over 14 years post-
service, and there is no competent evidence or opinion that 
suggests a link between a current psychiatric disorder, most 
recently diagnosed as depression, and service.  See also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)  

In addition to the general criteria for service connection, 
certain chronic diseases, including psychosis (major 
depressive disorder with anxiety), may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. § 3.309 (2006).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran claims that he has a major depressive disorder 
with symptoms of general anxiety that had its onset during 
service with the U.S. Army.  The service medical records 
contain no findings relating to a mental disorder.  The 
report of the veteran's August 1977 separation examination, 
which included a mental status evaluation, was negative for 
any abnormal psychiatric findings.  

The record is silent for any evaluation or treatment for a 
psychiatric disorder until February 1992, over 14 years post-
service.  From February 1992 to May 2005, the veteran has 
been evaluated and treated on numerous occasions for 
psychiatric symptomatology, primarily relating to substance 
abuse.  Specific treatment for depression was noted in May 
2004 clinic notes, while the veteran was in 
rehabilitation/detoxification for polysubstance abuse.  The 
veteran has had continual consultation with VA mental health 
professionals over the last several years, and suicidal 
ideation was noted on at least one occasion in October 2004.  
Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c) (2006).  Notwithstanding the history of 
substance abuse here, there is psychiatric evidence of a 
diagnosis of depression in recent years.  The question 
remains whether there is competent evidence or opinion that 
links it to service.

The record does not contain any medical or psychiatric 
evidence, or a competent opinion, that suggests the contended 
causal relationship.  Moreover, as noted above, the first 
indication of psychiatric treatment is in 1992, with the 
earliest indication specific to a depressive disorder being 
in 2004.  Thus, there is thus a considerable gap between 
service and a post-service psychiatric disorder.  The Court 
has held that the fact that there is no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years post-service could be a decisive 
factor against a claim for service connection.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  In light of this, the Board finds that the 
requirements for service connection are not met in this case.  

The Board has considered the veteran's statements to the 
effect that he has a current psychiatric disorder that began 
during or is otherwise linked to service.  However, he has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to the 
etiology of his psychiatric disorder.  Accordingly, his lay 
statements on such a matter do not constitute competent 
evidence and they are of no probative value with respect to 
the alleged nexus between a current diagnosis of a 
psychiatric disorder and service.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu, 
supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include major depression, depression and an anxiety 
disorder, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


